Citation Nr: 0842843	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had service with the recognized guerrilla and the 
Regular Philippine Army from March 1945 to October 1945.  He 
died in April 2000.  The appellant is his surviving spouse.

In a notification letter dated in December 2004, the VARO in 
Manila, the Philippines, denied the appellant's claim for, 
among other things, VA death benefits because her deceased 
spouse did not have the required military service to render 
her eligible for VA death benefits.   


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
claim has been developed, and the appellant has received 
proper notice regarding her claim.

2. The appellant's deceased spouse did not possess the 
requisite service for her to qualify for VA nonservice-
connected death benefits.


CONCLUSION OF LAW


The requirements of basic eligibility for VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 101(2), 101(24), 
107, 1521, 1541 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.6, 3.40, 3.203 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant's deceased spouse had 
qualifying service to establish veteran status; if not, she 
is not a proper claimant for VA benefits.  The record 
includes service department certification of nonservice.  
Because qualifying service and how it may be established are 
outlined in statute and regulation and because service 
department certifications of service are binding (and 
dispositive unless there is evidence suggesting that a 
request for recertification of service is necessary), the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).

Nonetheless, September 2004 and June 2006 letters explained 
the evidence necessary to substantiate the appellant's claim, 
the evidence VA was responsible for providing, the evidence 
she was responsible for providing, and advised her to submit 
any evidence or provide any information she had regarding her 
claim.  The appellant has not submitted any evidence to 
suggest recertification of her husband's service is 
necessary.

The appellant argues that her husband had service with the 
recognized guerrillas, Philippine Scouts, and the 
Commonwealth Army of the Philippines, and that the service he 
rendered for and on behalf of the United States Armed Forces 
should establish basic eligibility for entitlement to 
nonservice-connected disability death pension benefits.  

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements. 38 U.S.C.A. § 1541.  To establish basic 
eligibility for VA nonservice-connected death pension 
benefits, in part, the claimant must be a veteran who had 
active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, 
and air service"  includes active duty.  In turn, "active 
duty" is defined as full-time duty in the Armed Forces. 38 
C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components. 38 C.F.R. § 3.1.

Service prior to July 1, 1946 in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines in the service of the Armed 
Forces of the United States (including recognized guerrilla 
service) is qualifying service for compensation, dependency 
and indemnity compensation, and burial allowance.  However, 
it is not qualifying service for nonservice-connected pension 
(to include death pension) benefits. 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information  
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Venturella v.  Gober, 10 Vet. App. 
340 (1997).  

Here, the service department has verified that the veteran's 
military service consisted of: missing status from October 
1943 to March 1945; recognized guerrilla service from March 
1945 to October 1945; and Regular Philippine Army service in 
October 1945.  Although the appellant contended that the 
veteran had service with the Philippine Scouts, it is not 
shown that the veteran had any additional active service 
beyond what had been verified by the service department.  The 
Board finds that the appellant does not meet the basic 
eligibility requirements for nonservice- connected death 
pension benefits because the veteran did not have qualifying 
service. 38 U.S.C.A. § 1521(j), 1541; 38 C.F.R. § 3.3.  Under 
governing law and regulations, his recognized guerrilla 
service, and service in the Regular Philippine Army, is not 
qualifying service for nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  Even 
service in the Philippine Scouts is not qualifying service 
for nonservice-connected death pension benefits.  The Board 
is legally precluded from finding otherwise 38 C.F.R. § 
20.101.  The veteran's service qualified him to receive 
compensation, dependency, indemnity compensation and burial 
allowance, but did not qualify him or his surviving spouse to 
receive pension benefits.

The appellant has provided no evidence that would warrant a 
request for re-certification of service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994). Because the law is 
dispositive on this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).





ORDER

The appellant does not have legal entitlement to nonservice-
connected death pension benefits and his claim is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


